NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SYNQOR, INC.,
Plaintiff-Appellee,

V.

ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-Appellants,

AND

BEL FUSE, INC.,
Defendant-Appellant,

AND

DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., AND POWER-0NE, INC.,
Defendants-Appellants,

AND

MURATA ELECTRONICS NORTH AMERICA, INC.,
MURATA MANUFACTURING CO., LTD., AND
MURATA POWER SOLUTIONS, INC.,
Defendants-Appellants.

AND

CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendants.

SYNQOR V. ARTESYN TECH 2

2011-1191, -1192, -1194, 2012-1070, -1071, -1072

Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.

ON MOTION

PER CURIAM.
0 R D E R

The appellants move for clarification of the court’s
April 11, 2011 order and expedited consideration. Syn-
Qor, Inc. opposes. The parties also submit status reports
in light of this court’s September 15, 2011 order.

The parties note that SynQor has initiated an action
against the appellants regarding post-injunction royalties
and/or damages, and contend that this motion is relevant
to resolving some of the issues in that action. This court
notes that the post-injunction proceedings remain pend-
ing before the United States District Court for the East-
ern District of Texas.

g We deem it the better course to deny the motion and
for all issues regarding contempt of the injunction and
damages to be addressed by the Eastern District of Texas
in the first instance.

Accordingly,
IT ls ORDERED THAT:

The motion for clarification is denied.

CCI

s19

OCT 05 2012

Date

Donald R. Dunner, Esq.
Constantine L. Trela, Jr., Esq.
AndreW J. Pincus, Esq.

Alan D. Smith, Esq.

Eric W. Benisek, Esq.
William F. Lee, Esq.

sYNQoR v. ARTESYN TECH
FoR THE CoURT

/s/ J an Horbaly
J an Horba1y

Clerk

U$~

OCT 05 2012
JANHORBAL
C£E%K y

msron
mFsoenALcxncun